OPINION AND ORDER

In a disciplinary proceeding, the Board of Governors of the Kentucky Bar Association concluded that Respondent was guilty of one count of unprofessional conduct calculated to bring the bench and bar of Kentucky in disrepute.
On December 21, 1993, Respondent, Keith F. McKinney, Sr., was arrested and charged with one count of first-degree sexual abuse and one count of fourth-degree assault. On May 25, 1994, Respondent entered'a plea of guilt to one charge of fourth-degree assault. The first-degree sexual abuse charge was dismissed in exchange for Respondent’s plea of guilt to fourth-degree assault.
Respondent was sentenced to serve 180 days in jail and ordered into anger control counseling. Respondent served 48 days of the 180-day sentence and was released pursuant to a federal court order.
The Inquiry Tribunal charged that Respondent’s criminal offense constituted a “criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects-” in violation of SCR 3.130(8.3)(b). “Offenses involving violence, dishonesty, breach of trust, or serious interference with the administration of justice” are “offenses that indicate lack of those characteristics relevant to law practice.” SCR 3.130(8.3)(b), Comment 1.
Respondent denies that a plea of guilty to fourth-degree assault makes him unfit to continue practicing law. Respondent has presented a collection of letters from his counselor, two professional colleagues, a member of his church, and a client.
After reviewing the record, the Board of Governors voted fifteen (15) to one to find Respondent guilty of violating the Code of Professional Responsibility, SCR 3.130(8.3)(b). On the question of the degree of discipline, nine governors voted to recommend a six-month suspension, three for a 59-day suspension, and four for a public reprimand.
Having reviewed the record, we agree with the degree of discipline recommended by the Board of Governors. As a result, this Court adopts the decision of the Board of Governors relating to all matters herein.
The Respondent, Keith F. McKinney, Sr., is adjudged guilty as charged of violation of SCR 3.130(8.3)(b) of the Code of Professional Responsibility.
The Respondent, Keith F. McKinney, Sr., shall, within ten (10) days of the date of entry of this order, notify all courts in which he has matters pending and all clients for whom he is actively involved in litigation and similar legal matters of his inability to represent them, and of the necessity and urgency of promptly retaining new counsel. Such notification shall be by letter duly and timely placed in the United States Mail, and the respondent shall simultaneously and in the same manner provide a copy of all such letters to the Director of the Kentucky Bar Association.
The Kentucky Bar Association shall have from the Respondent, Keith F. McKinney, *606Sr., recovery of all costs of this proceeding pursuant to SCR 3.450.
All concur, except LEIBSON, J., not sitting.
ENTERED: July 6, 1995.
/s/ Robert F. Stephens Chief Justice